     Case 1:20-cv-01168-DAD-BAM Document 20 Filed 11/04/20 Page 1 of 5

 1   DANIEL S. TRUAX (SBN: 157276)
     MELISSA BOCANEGRA (SBN: 318282)
 2   NEUMILLER & BEARDSLEE
     A PROFESSIONAL CORPORATION
 3   Post Office Box 20
     Stockton, CA 95201-3020
 4   Telephone: (209) 948-8200
     Facsimile: (209) 948-4910
 5
     Attorneys for Plaintiff,
 6   MESHAN RACHAL

 7   MARY E. BACON (SBN: 283369)
     SPENCER FANE LLP
 8   300 S. Fourth Street, Suite 950
     Las Vegas, NV 89101
 9   Telephone: (702) 408-3411
     Facsimile: (702) 408-3401
10
     Attorneys for Defendant,
11   CREDIT ADJUSTMENTS, INC.
     (Continues on next page)
12

13                              IN THE UNITED STATES DISTRICT COURT

14                          FOR THE EASTERN DISTRICT OF CALIFORNIA

15                                             FRESNO DIVISION

16   MESHAN RACHAL,                                            )   Case No.: 1-20-CV-01168-DAD-BAM
                                                               )
17                                    Plaintiff,               )   ORDER REGARDING JOINT
                                                               )   STIPULATION TO MODIFY
18                              vs.                            )   SCHEDULE
                                                               )
19   BETSY DEVOS, in her official capacity as                  )   [FRCP 16(b)(4)]
     Secretary of Education, UNITED STATES                     )
20   DEPARTMENT OF EDUCATION, CREDIT                           )
     ADJUSTMENTS, INC., an Ohio Corporation,                   )
21   GC SERVICES LIMITED PARTNERSHIP, a                        )
     Delaware limited partnership, WINDHAM                     )
22   PROFESSIONALS, INC., a Massachusetts                      )
     Corporation, PIONEER CREDIT RECOVERY,                     )
23   INC, a Delaware Corporation, and                          )
     DOES 1 through 10, inclusive,                             )
24                                                             )
                             Defendants.                       )
25   –––––––––––––––––––––––––––––––––––––––––
26   ///

27   ///

28   ///


                                         Joint Stipulation to Modify Schedule
     1463756-3
     Case 1:20-cv-01168-DAD-BAM Document 20 Filed 11/04/20 Page 2 of 5

 1   JOSEPH S. LEVENTHAL (SBN: 221043)
     DINSMORE & SHOHL LLP
 2   655 West Broadway, Suite 800
     San Diego, CA 92101
 3   Telephone: (619) 400-0500
     Facsimile: (619) 400-0501
 4
     Attorneys for Defendant,
 5   GC SERVICES LIMITED PARTNERSHIP

 6   BRETT B. GOODMAN (SBN: 260899)
     YU MOHANDESI LLP
 7   633 West Fifth Street, Suite 2800
     Los Angeles, CA 90071
 8   Telephone: (213) 375-3543
     Facsimile: (213) 377-5501
 9
     Attorneys for Defendant,
10   WINDHAM PROFESSIONALS, INC.

11   BRIAN S. WHITTEMORE (SBN: 241631)
     DENNIS N. LUECK, JR. (SBN: 292414)
12   HINSHAW & CULBERTSON LLP
     One California Street, 18th Floor
13   San Francisco, CA 94111
     Telephone: (415) 263-8113
14   Facsimile: (415) 834-9070

15   Attorneys for Defendant,
     PIONEER CREDIT RECOVERY, INC.
16

17   ///

18   ///

19   ///

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

                                                -2-
                                Joint Stipulation to Modify Schedule
     1463756-3
     Case 1:20-cv-01168-DAD-BAM Document 20 Filed 11/04/20 Page 3 of 5

 1           This stipulation is submitted by Plaintiff MESHAN RACHAL (“Plaintiff”) and

 2   Defendants CREDIT ADJUSTMENTS, INC., an Ohio Corporation (“Credit Adjustments”),

 3   WINDHAM PROFESSIONALS, INC., a Massachusetts Corporation (“Windham”), Defendant

 4   GC SERVICES LIMITED PARTNERSHIP, a Delaware limited partnership (“GC Services”),

 5   and PIONEER CREDIT RECOVERY, INC, a Delaware Corporation (“Pioneer”), through their

 6   respective counsels of record (collectively “the Parties”).

 7           The Parties stipulate and respectfully request the Court’s consent to modify the Order

 8   Setting Mandatory Scheduling Conference (hereinafter “Order”) pursuant to Rule 16 of the

 9   Federal Rules of Civil Procedure (FRCP). Presently the Conference is set for December 1, 2020

10   at 8:30 a.m.

11           Plaintiff served all Defendants named in the Complaint and filed affidavits of service on

12   October 12, 2020. Subsequently on October 14, 2020, Plaintiff and Defendant GC Services

13   stipulated to extend the time for GC Services to respond to the complaint, extending GC

14   Services’ deadline to respond to November 11, 2020. The Stipulation for Extension of Time to

15   Respond to Complaint was filed on October 14, 2020.

16           On the other hand, Defendants BETSY DEVOS, in her official capacity as Secretary of

17   Education (“Secretary”) and the UNITED STATES DEPARTMENT OF EDUCATION

18   (“Department”) have not made an appearance as of the date of this proposed stipulation.

19   Pursuant to FRCP, rule 12(a)(2), the Secretary’s and the Department’s deadline to respond is
20   November 23, 2020.

21           Providing time for all Defendants to get up to speed with the case, and having all

22   Defendants appear and participate, will make a more productive pretrial conference.

23           For the foregoing reasons, the Parties respectfully request that the Court amend the Order

24   so that the Mandatory Scheduling Conference is set for January 11, 2021, or anytime thereafter,

25   as it best fits the Court’s demanding schedule. Furthermore, the Parties agree that any

26   concurrent deadlines set by the Order will also be continued in accordance to the new date for

27   the Mandatory Scheduling Conference.
28

                                                       -3-
                                       Joint Stipulation to Modify Schedule
     1463756-3
     Case 1:20-cv-01168-DAD-BAM Document 20 Filed 11/04/20 Page 4 of 5

 1                               IT IS SO STIPULATED

 2   Dated: October 28, 2020                NEUMILLER & BEARDSLEE
                                            A PROFESSIONAL CORPORATION
 3

 4                                          By:      /s/ Melissa Bocanegra _______
                                                     DANIEL S. TRUAX
 5                                                   MELISSA BOCANEGRA
                                                     Attorneys for Plaintiff,
 6                                                   MESHAN RACHAL
 7
     Dated: November 3, 2020                SPENCER FANE LLP
 8

 9                                          By: /s/ Mary E. Bacon (as authorized on
                                               November 3, 2020)_____________
10                                                  MARY E. BACON
                                                    Attorneys for Defendant,
11                                                  CREDIT ADJUSTMENTS, INC.
12
     Dated: October 29, 2020                YU MOHANDESI LLP
13

14                                          By:     /s/ Brett B. Goodman (as authorized on
                                                  October 29, 2020)
15                                                  BRETT B. GOODMAN
                                                    Attorneys for Defendant,
16                                                  WINDHAM PROFESSIONALS, INC.
17
     Dated: October 29, 2020                HINSHAW & CULBERTSON LLP
18

19                                          By:     /s/ Brian S. Whittemore (as authorized on
                                                  October 29, 2020)
20                                                  BRIAN S. WHITTEMORE
                                                    DENNIS N. LUECK, JR.
21                                                  Attorneys for Defendant,
                                                    PIONEER CREDIT RECOVERY, INC.
22

23   Dated: October 29, 2020                DINSMORE & SHOHL LLP
24

25                                          By:     /s/ Joseph S. Leventhal (as authorized on
                                                  October 29, 2020)
26                                                  JOSEPH S. LEVENTHAL
                                                    Attorneys for Defendant,
27                                                  GC SERVICES LIMITED PARTNERSHIP
28

                                               -4-
                               Joint Stipulation to Modify Schedule
     1463756-3
     Case 1:20-cv-01168-DAD-BAM Document 20 Filed 11/04/20 Page 5 of 5

 1                                                 ORDER

 2           Pursuant to the parties’ stipulation, and to accommodate the Court’s calendar, IT IS

 3   HEREBY ORDERED that the Initial Scheduling Conference is continued from 12/1/2020 to

 4   January 14, 2021 at 9:30 AM in Courtroom 8 (BAM) before the undersigned. A Joint

 5   Scheduling Report shall be filed at least one (1) week prior to the conference. The parties shall

 6   appear at the Scheduling Conference with each party connecting remotely either via Zoom video

 7   conference or Zoom telephone number. The parties shall be provided with the Zoom ID and

 8   password by the Courtroom Deputy prior to the conference. The Zoom ID number and password

 9   are confidential and are not to be shared. Appropriate court attire required.

10
     IT IS SO ORDERED.
11

12       Dated:    November 4, 2020                              /s/ Barbara   A. McAuliffe          _
                                                          UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                       -5-
                                       Joint Stipulation to Modify Schedule
     1463756-3
